NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ELLIS,                                  No.    18-17015

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00536-SPL

 v.
                                                MEMORANDUM*
CORIZON INCORPORATED,

                Defendant-Appellee,

and

KAREN BARCKLAY; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Arizona state prisoner Michael Ellis appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

in the treatment of his skin condition. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.

2004) (summary judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Ellis’s claims against defendants

Barclay-Dodson, Devon, Myers, and Johnson because Ellis failed to allege facts

sufficient to state a plausible claim. See Toguchi, 391 F.3d at 1057-60 (deliberate

indifference is a high legal standard; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are construed liberally, a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

      The district court properly granted summary judgment on Ellis’s deliberate

indifference claim against defendant Corizon Inc. because Ellis failed to establish a

genuine dispute of material fact as to whether any policy or custom of Corizon Inc.

caused him to suffer a constitutional injury. See Castro v. County of Los Angeles,

833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc) (discussing requirements to

establish liability under Monell v. Department of Social Services, 436 U.S. 658

(1978)); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (a


                                            2                                   18-17015
private entity is liable under 42 U.S.C. § 1983 only if the entity acted under color

of state law and the constitutional violation was caused by the entity’s official

policy or custom).

      AFFIRMED.




                                          3                                    18-17015